USCA11 Case: 22-10780    Document: 31-1     Date Filed: 12/21/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10780
                          Non-Argument Calendar
                          ____________________

       WL ALLIANCE LLC,
                                                      Plaintiff-Appellee,
       versus
       PRECISION TESTING GROUP INC.,
       GLENN STUCKEY,


                                                 Defendants-Appellants.
                          ____________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                  D.C. Docket No. 3:19-cv-04459-RV-HTC
                          ____________________
USCA11 Case: 22-10780     Document: 31-1     Date Filed: 12/21/2022    Page: 2 of 9




       2                      Opinion of the Court               22-10780


       Before WILSON, JORDAN, and BRANCH, Circuit Judges.
       PER CURIAM:
              This case involves a partnership dispute between Plaintiff-
       Appellee WL Alliance and Defendants-Appellants Precision Test-
       ing Group, Inc. and Glenn Stuckey (collectively, the defendants).
       After a jury trial on WL Alliance’s claims for wrongful disassocia-
       tion and breach of partnership agreement, the defendants were
       found liable for an aggregate $3.3 million in damages. The defend-
       ants appeal, arguing that the damage award included damages for
       lost future profits that were not “reasonably certain,” and that the
       damage awards were not supported by the evidence because there
       was no accounting.
              After careful review, we conclude the damage awards were
       in accord with Florida law. Accordingly, we AFFIRM.
                                        I.
                We assume the parties are familiar with the factual history
       of this case and summarize only the relevant points. WL Alliance
       and the defendants partnered to provide specialized technicians to
       the energy utility company First Energy. Under their business ar-
       rangement the defendants formally contracted with First Energy to
       provide the technicians and received payments from First Energy.
       WL Alliance was responsible for actually recruiting the technicians
       and for managing their payroll. The partners intended to split prof-
       its fifty-fifty and settled up their accounts on a quarterly basis.
USCA11 Case: 22-10780     Document: 31-1      Date Filed: 12/21/2022    Page: 3 of 9




       22-10780               Opinion of the Court                        3

              After a disagreement about the amounts being remitted
       from the defendants to WL Alliance, the partnership was termi-
       nated. Stuckey, the owner and principal of Precision Testing, ter-
       minated the contract between Precision Testing and First Energy.
       This contract contained an at-will termination clause. Stuckey
       then caused another entity he owned, JJL Consulting, to enter into
       a similar contract with First Energy. The effect was to cut WL Al-
       liance out of the business arrangement with First Energy.
              WL Alliance sued, alleging that the defendants and WL Alli-
       ance were partners on the First Energy contract, and that Stuckey’s
       actions constituted a wrongful disassociation from the partnership
       (Count 1) and a breach of the partnership agreement (Count 3).
       WL Alliance also requested an equitable accounting of the partner-
       ship accounts (Count 2). The defendants did not counterclaim for
       a reciprocal accounting. Pre-trial, the parties stipulated that Count
       2 would be tried to the bench after the jury verdict, “if necessary.”
              At trial the jury heard testimony regarding the course of the
       parties’ business, and the prospect that the business with First En-
       ergy would continue for several more years. The jury also heard
       expert testimony from both sides on the valuation of the business.
       WL Alliance’s expert provided a present value calculation of the
       partnership at the time of the disassociation. The defendants’ ex-
       pert reviewed WL Alliance’s calculation but did not provide his
       own independent valuation.
             Pre-verdict, the defendants moved for judgment as a matter
       of law under Federal Rule of Civil Procedure 50(a), arguing that
USCA11 Case: 22-10780     Document: 31-1     Date Filed: 12/21/2022   Page: 4 of 9




       4                     Opinion of the Court                22-10780

       there was insufficient evidence to support the future damages. Spe-
       cifically, they argued that, because the contract with First Energy
       was terminable at-will, damages based on that contract were too
       speculative as a matter of Florida law. The district court denied
       this motion. The jury found that a partnership did exist and
       awarded $1.7 million in past damages, and $1.6 million in future
       damages against the defendants.
              Post-verdict, WL Alliance moved the court to enter judg-
       ment on counts 1 and 3 for the money damages, and to moot count
       2’s request for an equitable accounting. WL Alliance noted that it
       had achieved its goals of discovering what it was owed under the
       partnership through the discovery process and no longer needed
       an equitable accounting. The defendants objected, arguing that an
       accounting was required under Florida law and sought to: (1)
       amend their answer to add a reciprocal accounting counterclaim to
       conform to the trial pursuant to Federal Rule of Civil Procedure
       15(b)(2), and (2) stay entry of judgment pending a bench trial on
       the accounting counts. The district court denied this motion, not-
       ing that an accounting was not required under Florida law and
       therefore WL Alliance’s request for an accounting was moot. Fur-
       ther, the court enforced its pre-trial scheduling order and refused
       to allow the late amendment of the defendants’ answer.
               Finally, the defendants filed a renewed motion for judgment
       as a matter of law under Federal Rule of Civil Procedure 50(b), re-
       iterating their arguments that an accounting was required and that
       the future damages were too speculative. The district court denied
USCA11 Case: 22-10780     Document: 31-1      Date Filed: 12/21/2022    Page: 5 of 9




       22-10780               Opinion of the Court                        5

       this motion, holding that the accounting argument was waived be-
       cause it was not presented in the Rule 50(a) motion and was unsup-
       ported by the record. The district court further held that the evi-
       dence was sufficient to support the award of future damages.
                                        II.
               We review the denial of motions for judgment as a matter
       of law de novo and apply the same standard as the district court.
       Collado v. United Parcel Serv., Co., 419 F.3d 1143, 1149 (11th Cir.
       2005). Judgment as a matter of law is only warranted where, taking
       all evidence in favor of the non-movant, no reasonable jury could
       have reached a verdict for the non-movant. Id.
             This is a diversity action, and both parties agree that Florida
       substantive law governs this appeal. See Erie R.R. v. Tompkins,
       304 U.S. 64, 78 (1938).
                                       III.
                                        A.
               We begin with the defendants’ argument that there was in-
       sufficient evidence to support the award of future damages. We
       have previously held that Florida law requires future damages to
       be proved with “reasonable certainty.” Nebula Glass Int’l, Inc. v.
       Reichold, Inc., 454 F.3d 1203, 1212 (11th Cir. 2006) (citing Auto-
       Owners Ins. Co. v. Tompkins, 651 So.2d 89, 90–91 (Fla. 1995)).
       Florida law distinguishes between proving the causation of dam-
       ages and proving the amount of damages. The plaintiff must prove
       with reasonable certainty that their lost profits were caused by the
USCA11 Case: 22-10780     Document: 31-1      Date Filed: 12/21/2022    Page: 6 of 9




       6                      Opinion of the Court                22-10780

       defendant’s breach; but, once proven, need only provide a reason-
       able “yardstick” to judge the amount of damages. Id. at 1213–14,
       1217 (quoting W.W. Gay Mech. Contractor, Inc. v. Wharfside
       Two, Ltd., 545 So.2d 1348, 1350–51 (Fla. 1989)).
              Here, Precision Testing argues that the future damages can-
       not be proved with reasonable certainty because the contract be-
       tween the defendants and First Energy was terminable at-will and
       “for convenience.” Thus, without an enforceable guarantee that
       the contract would continue, any damages based on its continua-
       tion are the result of pure speculation. The defendants rely primar-
       ily on our case Brough v. Imperial Sterling Ltd., 297 F.3d 1172 (11th
       Cir. 2002), where we considered a real estate broker’s claim for lost
       future commissions based on the possible sale of certain pieces of
       real estate. There we held that Florida law made those damages
       too speculative because there was no guarantee, contractual or
       otherwise, that those properties would have sold during the real
       estate broker’s contract and thus no reasonable certainty he would
       have received those commissions. Id. at 1177–78.
               However, we think that the defendants’ argument that an
       at-will contract cannot support future damages because it is not an
       enforceable guarantee of future business overstates the rule in Flor-
       ida. For instance, in Nebula Glass, we upheld an award of future
       damages where it was established that recent profits were on an
       upward trajectory and that customers were changing their behav-
       ior based on the defendant’s breach. Nebula Glass, 454 F.3d at
       1216. We specifically noted, “[The plaintiff’s] lost profit claim did
USCA11 Case: 22-10780     Document: 31-1      Date Filed: 12/21/2022    Page: 7 of 9




       22-10780               Opinion of the Court                        7

       not depend on any obligation by its customers, but rather on the
       common-sense notion that a large group of sophisticated commer-
       cial purchasers would not, without cause, collectively reject a prod-
       uct they had been using.” Id. at 1216 n.1. The rule is thus depend-
       ent on the actual facts and circumstances in each case and deter-
       mined by the evidence presented during the trial.
               Here, there was specific evidence from fact witnesses that
       First Energy’s need for the technicians provided by the partnership
       did not change before the disassociation, had not changed since
       then, and was unlikely to change in the future. Stuckey himself
       testified that he believed the business with First Energy would con-
       tinue into the future, and Stuckey, through his other entity JJL Con-
       sulting, had agreed to a three-year extension with First Energy.
       Similar to Nebula Glass, where specific evidence of customers’ pat-
       terns of purchasing and evidence of the business’s trajectory was
       sufficient to sustain future damages, here, specific evidence show-
       ing the course of the First Energy contract as well as opinions
       showing the longevity of that business are adequate to support fu-
       ture damages.
              This case is different from Brough where there was “abso-
       lutely no means by which a jury” could determine whether the real
       estate sales would close in time or not. Brough, 297 F.3d at 1178
       (“The jury could only award Brough damages by speculating that
       [the defendant] would leave the properties on the market and ac-
       cept offers from buyers.”). Here, the jury did not need to speculate,
       but could look at the evidence showing the course of the First
USCA11 Case: 22-10780     Document: 31-1      Date Filed: 12/21/2022    Page: 8 of 9




       8                      Opinion of the Court                22-10780

       Energy business and First Energy’s demonstrated ongoing need for
       the technicians, as well as the renewal of the contract with JJL con-
       sulting. Thus, the jury could weigh this evidence and rely on the
       “common sense notion” that a sophisticated business would not
       radically change its business model suddenly and without cause.
              While the defendants point to various pieces of evidence in
       the record to suggest that continuation of the First Energy business
       was less certain, the weight of that evidence was a matter for the
       jury. The jury rejected Precision Testing’s arguments that the busi-
       ness would not continue, and we will not disturb their finding
       merely because we are urged to disagree with it.
                                      B.
               We turn now to the defendants’ argument that without an
       equitable accounting all damages are too speculative. This argu-
       ment was waived because Precision Testing presented it for the
       first time in their post-verdict Rule 50(b) motion. “This Court re-
       peatedly has made clear that any renewal of a motion for judgment
       as a matter of law under Rule 50(b) must be based upon the same
       grounds as the original request for judgment as a matter of
       law . . . .” Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 903 (11th
       Cir. 2004). The defendants’ original Rule 50(a) motion raised four
       grounds: (1) that the elements of a partnership were not present;
       (2) that Precision Testing (as opposed to Stuckey) was not liable for
       future damages since it had been removed from the contract; (3)
       that future damages were too speculative due to the nature of the
       business; and (4) that certain past damages were not proved. Of
USCA11 Case: 22-10780      Document: 31-1     Date Filed: 12/21/2022     Page: 9 of 9




       22-10780               Opinion of the Court                         9

       those, the defendants renewed only (3) and abandoned the rest.
       The argument relating to the need for an accounting was not raised
       in the Rule 50(a) motion and accordingly could not be renewed in
       the Rule 50(b) motion.
              Further, the argument is unsupported by Florida partner-
       ship law. See Larmoyeux v. Montgomery, 963 So.2d 813, 819 (Fla.
       Dist. Ct. App. 2007) (explaining that the current version of the part-
       nership statute “eliminat[ed] the requirement that partners first sue
       for an accounting before bringing other claims”); see also Fla. Stat.
       § 620.8405(2)(a) (“A partner may maintain an action against the
       partnership or another partner for legal or equitable relief, with or
       without an accounting as to partnership business, to: [e]nforce such
       partner's rights under the partnership agreement.”).
              Finally, the defendants’ argument that WL Alliance invited
       this “error” is meritless because WL Alliance does not complain of
       any error in the district court’s decisions. Cf. Pensacola Motor
       Sales Inc. v. E. Shore Toyota, LLC, 684 F.3d 1211, 1231 (11th Cir.
       2012) (“A party that invites an error cannot complain when its in-
       vitation is accepted.”).
             Accordingly, we affirm the jury’s damages verdicts.
             AFFIRMED.